Citation Nr: 9902738	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a nervous 
condition.  

2.  Entitlement to service connection for a lung condition, 
claimed to be secondary to asbestos exposures and tobacco use 
in service.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from September 1960 to 
August 1962.  

The record shows that he requested a video hearing before the 
Board of Veterans' Appeals (Board) in correspondence dated in 
September 1998.  In accordance with that request, the case is 
remanded to the RO for the following action:

The veteran should be afforded an 
opportunity to offer testimony at a video 
hearing, to be scheduled at the RO.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The appellant may present additional evidence 
or argument while the case is in remand status at the RO.  
Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
